DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Wang (US 2014/0328102 A1).
Regarding claim 1 Wang teaches a converter, comprising: an input configured to be connected to a DC source (see 21, 23 fig.2 para 0021-0024), at least one transducer module coupled to the input , and comprising a first, a second and a third bridge arm (see a-c fig.2 para 0021-0024), wherein each of the bridge arms respectively has a phase output (see 21, 23 fig.2 para 0021-0024), a common DC link circuit coupled to the input and the bridge arms (see 22  fig.2 para 0021-0024), wherein the first and second bridge arms are configured to provide a first power in the form of alternating current at their respective phase outputs (see a, b fig.2 para 0021-0024), wherein an energy store is configured to be connected to the phase output of the third bridge arm (see 24 fig.2 para 0021-0024), and the third bridge arm is configured to exchange a second power between the DC source and the energy store and between the energy store and the DC link circuit (see 21, 22, 24, c fig.2 para 0021-0024),  and a control unit configured to control the bridge arms in such a manner that the sum of the first power and the second power corresponds to a constant set point (see 29 fig.2 para 0021-0024). 
(see 21, 23 fig.2 para 0021-0024), and at least one transducer module with a first, a second and a third bridge arm (see a-c fig.2 para 0021-0024), wherein each of the bridge arms respectively has a phase output (see 21, 23 fig.2 para 0021-0024), a common DC link circuit for the bridge arms (see 22  fig.2 para 0021-0024), and an energy store connected downstream of the third bridge arm (see 24  fig.2 para 0021-0024), the converter also comprising a control circuit configured to control the bridge arms (see 29  fig.2 para 0021-0024), the method comprising: controlling the first and second bridge arms using the control circuit in such a manner that a first power is provided in the form of alternating current at the phase outputs (see 23 a, b, c  fig.2 para 0021-0024), controlling the third bridge arm using the control circuit in such a manner that a second power is exchanged between the DC source and the energy store and between the energy store and the DC link circuit (see 21, 22, 24, c fig.2 para 0021-0024); and maintaining the sum of the first power and the second power during the controlling of the bridge arms at a constant set point (see 29 fig.2 para 0021-0024).
Regarding claim 2, Wang teaches invention set forth above, Wang further teaches wherein the constant set point corresponds to a maximum power point (MPP) of the DC source (see  fig.2 para 0020, 0025). 
Regarding claim 3, Wang teaches invention set forth above, Wang further teaches wherein the first, second and third bridge arms comprise the same design (see 23 a, b, c  fig.2 para 0021-0024). 
Regarding claim 4, Wang teaches invention set forth above, Wang further teaches wherein the first, second and third bridge arms are configured for a bidirectional method of operation (see 23 a, b, c, 26 fig.2 para 0021-0024). 
Regarding claim 5, Wang teaches invention set forth above, Wang further teaches wherein the converter comprises precisely one transducer module with three bridge arms (see 23 a, b, c  fig.2 para 0021-0024). 
(see 23 a, b, c  fig.2 para 0021-0024), wherein a three-phase AC voltage is provided on the output side and each phase of the three-phase AC voltage is provided by two bridge arms of different transducer modules, wherein the third bridge arms of each transducer are coupled to an energy store (see 23 a, b, c  fig.2 para 0021-0024). 
Regarding claim 7, Wang teaches invention set forth above, Wang further teaches further comprising a filter connected between the energy store and the phase output (see 24  fig.2 para 0021-0024),. 
Regarding claim 8, Wang teaches invention set forth above, Wang further teaches wherein the DC link circuit comprises film capacitors (see 22fig.2 para 0021-0024),. 
Regarding claim 9, Wang teaches invention set forth above, Wang further teaches wherein the bridge arms comprise a neutral point clamped (NPC) arrangement, a bipolar switch neutral point clamped (BSNPC) arrangement, an active neutral point clamped (ANPC) arrangement, or a flying capacitor (FLC) arms arrangement. (see 23 a, b, c, 26  fig.2 para 0021-0024),  
	Regarding claim 11, Wang teaches invention set forth above, Wang further teaches   wherein the constant set point corresponds to a maximum power point (MPP) of the DC source (see  fig.2 para 0020, 0025). 
Regarding claim 12, Wang teaches invention set forth above, Wang further teaches  wherein the second power flowing into or out of the energy store and the first power output as AC voltage power run in phase opposition with respect to a power drain from the DC source (see 22  fig.2 para 0021, 0025). 
Regarding claim 13, Wang teaches invention set forth above, Wang further teaches wherein the first power is fed into a single-phase energy supply grid for rail transport (see 27  fig.2 para 0020, 0025, Wang doesn’t expressly teach the rail transport grid, but AC output is capable of powering a load as per users need, including rail transport. Thus, Wang is capable of performing this intended use).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AQEEL H BUKHARI whose telephone number is (571)272-4382.  The examiner can normally be reached on M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        


/AQEEL H BUKHARI/Examiner, Art Unit 2836